Order filed October 25, 2011




                                             In The


                        Fourteenth Court of Appeals
                                      14-11-00603-CR

                        KRISTEN LACHELLE BONNEE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                           On Appeal from the 337th District Court
                                   Harris County, Texas
                               Trial Court Cause No. 1285410

                                          ORDER

        The clerk’s record was filed July 28, 2011. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Pre-sentence Investigation Report.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before November 4, 2011, containing Pre-sentence Investigation Report.

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                      PER CURIAM